Citation Nr: 1828514	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-25 224A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome prior to December 10, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2004 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Current jurisdiction resides with the Des Moines, Iowa RO.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in January 2017.  A transcript of the hearing is included in the claims file.  


FINDING OF FACT

The Veteran's service-connected irritable bowel syndrome was manifested by regularly occurring episodes of diarrhea, constipation, often on a daily basis and multiple days per week, accompanied by more or less constant abdominal distress prior to December 10, 2014.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for service-connected IBS have been met since the date of grant of service connection, July 6, 2010.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, DC 7319 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Increased Ratings 

The Veteran contends that his service-connected IBS should be granted a 30 percent rating from the date of service connection, July 6, 2010.  After a thorough review of the Veteran's electronic claims file, the Board finds that entitlement to a rating of 30 percent for IBS is warranted for the period on appeal.  The Board notes that at his hearing, the veteran expressed agreement with the 30 percent rating after December 10, 2015 but indicated he felt that rating was appropriate for the entire claim period.  The Board agrees.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that the Veteran was originally granted service connection at a 10 percent rating from July 6, 2010 for IBS in a May 2011 rating decision.  The Veteran appealed that decision, and the RO issued a decision in February 2015 that increased the rating for IBS to 30 percent from December 10, 2014.  

At the February 2016 hearing, the Veteran testified that he was satisfied with the 30 percent rating for IBS from December 10, 2014, but he was continuing to appeal the disability rating of 10 percent prior to that date.  As the Veteran has expressed satisfaction with that rating, and as 30 percent represents the maximum schedular rating available for IBS under Diagnostic Code (DC) 7319, the Board will consider the increased rating claim prior to that December 10, 2014.  38 C.F.R. § 4.114, DC 7319.  

Under DC 7319, a noncompensable evaluation is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent evaluation requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  

Based upon a review of the Veteran's medical history, reported symptoms, and the symptoms outlined under the rating criteria for Diagnostic Code 7319, the Board finds that the Veteran is entitled to a 30 percent evaluation, but no higher, for his service connected IBS under DC 7319 for the entire period on appeal.  

The Veteran has submitted copious medical treatment records relating to his intestinal conditions, including IBS.  The Veteran's medical records from 2010 document that he reported regularly for treatment of intestinal distress to include diarrhea and constipation.  The Veteran reported mild nausea.  The treatment provider afforded the Veteran a CT scan of his abdomen in December 2010 which showed moderate colonic constipation at the time of the examination.  The Veteran reported regular episodes of blood in the stool associated with cramping and diarrhea in December 2010.  The Veteran was also taking a prescription medication for constipation.  

At a January 2011 VA examination for intestinal conditions, the Veteran reported acute and regularly occurring episodes of diarrhea and he had lost two weeks of work due to the condition.  The Veteran recounted to the examiner severe episodes of intestinal distress requiring him to pull over while driving to use the bathroom as well as to leave during a date to spend 30 minutes in the bathroom.  The episodes were referred to as "daily, severe, and chronic" in the VA examination report.  

In September 2012 the Veteran reported for treatment of abdominal distress related to IBS.  At the appointment, the treatment provider noted that the Veteran had been in the emergency room the prior night with abdominal spasms.  The Veteran additionally had episodes of hematochezia.  

In May 2013, the Veteran reported "on and off" constipation and diarrhea as a follow up appointment for IBS treatment.  

As the Veteran's medical treatment records support his contentions that his IBS symptoms such as diarrhea and constipation are regularly occurring and severe episodes back to the time of the original grant of service connection in July 2010, the Board finds that a 30 percent rating for IBS is warranted for the appeal period.  The Veteran indicated at the February 2016 hearing that he was seeking a 30 percent rating, the maximum schedular rating available under DC 7319, and in granting a 30 percent rating herein, the Board has fulfilled the benefits sought by the Veteran.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


ORDER

A rating of 30 percent is granted from the date of service connection for irritable bowel syndrome.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


